KRUSE,
Chief Justice
This matter involves a vehicle-pedestrian collision that occurred on the morning of May 2, 1989. The trial court found the driver/appellant, Mdananu Va, 75% negligent and the pedestrian/appellee, Paulo Alofipo, 25 % negligent. Among other things, the court found "that the defendant was inattentive to plaintiff’s presence on the road until it was too late to take effective evasive action" and that plaintiff was "jogg[ing] on the right side of the road with his back turned to oncoming traffic." CA No. 32-91, slip op. at 5 (Trial Div. March 25, 1992). The court concluded that both defendant and plaintiff were in breach of certain traffic statutes relating to the general duty of care required of drivers and of pedestrians, respectively. The court accordingly apportioned damages and awarded plaintiff $12,018.
Moananu contends that the evidence was inadequate to sustain the lower court’s finding of negligence on his part. He has submitted his own version of the facts, which he claims has superior "evidentiary support."
*39Appellant appears to be arguing for a re-weighing of the evidence presented at trial. The trial court’s determination of negligence is reviewed under the "clearly erroneous" standard. Saufo'i v. American Samoa Government, 19 A.S.R.2d 54, 56-57 (App. Div. 1991). The test for clear error is not whether a dissatisfied litigant has presented evidence of superior evidentiary support, to sustain his version of the facts, but whether the trial court’s findings are substantially supported. Moea'i v. Alai'a, 12 A.S.R.2d 91, 93 (App. Div. 1989). Unless the trial court’s factual determinations are clearly not supported on the record, "[i]t is not within the province of the appellate court to reweigh the evidence and interfere with a decision based on the lower court’s choice of one version of the facts over another. Utuutuvanu v. Mataituli, 12 A.S.R.2d 88, 90 (App. Div. 1989); see also Leituala v. Faleafine, 9 A.S.R.2d 16 (App. Div. 1988). Here, the trial court’s resolution of the negligence issue was not clearly erroneous. To the contrary, it is well supported on the record and, therefore, may not be disturbed on appeal.
Moananu’s second assignment of error is that damages are excessive in the light of previous awards in similar cases. Again, the standard of review is clear error, A.S.C.A. § 43.0801(b), and the trial court’s decision on damages is not to be upset unless it is clearly unsupported by the evidence. Kim v. Star-Kist Samoa, 8 A.S.R.2d 146, 151 (App. Div. 1988). Having regard to the evidence bearing on plaintiff’s injuries and resultant pain and suffering, we cannot say that the award below is not supported on the record. We affirm.
It is so ordered.